Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
The proposed amendment was filed with a request for consideration under AFCP 2.0 Pilot Program.  However, due to the amendments, the request cannot be reviewed and a search conducted within the guidelines of the pilot program as the search and consideration, for example, would take too long. Note for example, independent claim 12 in the proposed amendment requires that at least three of the supporting rolls are movable to and fro in the direction of the moving metal sheet (which was not previously required) and there to be at least 4 supporting rolls, where at least 2 of the rolls contact the first side of the metal sheet and at least 2 contact the second side of the sheet (which was not previously claimed).

Continuation of BOX 3 of PTOL-324: The proposed amendment would raise new issues that would require further consideration and/or search, such as independent claim 12 in the proposed amendment requires that at least three of the supporting rolls are movable to and fro in the direction of the moving metal sheet (which was not previously required) and there to be at least 4 supporting rolls, where at least 2 of the rolls contact the first side of the metal sheet and at least 2 contact the second side of the sheet (which was not previously claimed).

Continuation of BOX 9 of PTOL-324:  Applicant has not provided why the declaration is necessary and not earlier presented.  It also discusses the claims as proposed to be amended (note pages 2-3 of the declaration).

Continuation of BOX 12 of PTOL-324: The request for reconsideration has been considered, but does NOT place the application in condition for allowance because:
(a) the outstanding 35 USC 112 rejections are not overcome as the proposed amendment has not been entered as discussed for BOX 3 above.
(b) as to the outstanding 35 USC 1o3 rejections, note that these are considered in regard to the claims filed July 8, 2021, as the proposed amendments to the claims of January 17, 2022 have not been entered as discussed for BOX 3 above.  It is argued that ‘554 shows two supporting rolls 33, 35 in the snout 21 but is silent as to influencing the shape of the metal sheet, and further that ‘746 cited as to this issue, but ‘554 has the rolls 33 for cleanliness, where adding the C-warp detector 9 of ‘746 to ‘554 does not make up the deficiencies of ‘554, where ‘746 still uses guide rolls in the bath of figures 2, 3, as opposed to what is claimed, and these rolls act to prevent C-warp in use, and only has a single C-warp correction roll 8 and only contacts one side of the sheet with the movable support roll prior to entering the bath to deform the strip, and further that figures 4, 5 of the present application show that four rolls is unexpectedly better than two rolls.  The Examiner notes, (1) that claim 12 has two supporting rolls, where in the rejection it is indicated that it would be suggested to thus provide that at least one of the supporting rolls of ‘554 is movable as in ‘746 to provide C-warp correction, which gives a further benefit, even if the rolls also used for cleanliness as well.  Any additional benefits of four rolls would not apply to claim 12, since four rolls are not required.  Furthermore, 
As to the rejection of claims 14 and 20-22, while Hardy shows supporting rolls in the bath, providing of the supporting rolls as claimed is suggested by ‘554 in view of ‘746 as discussed above.  The features of Hardy for which is cited are not argued against, and thus the rejection is maintained.   As to claim 19, it is argued that ‘417 shows rollers in the furnace, not in the snout, and so teaches away from locating the roller lever 9 on the inclined path.  The Examiner is of the position however, that ‘417 shows how movable rollers in the hot dip coating device can be moved with a motor drive, and so would be 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718